 


109 HR 4819 IH: PAC Elimination Act
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4819 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Leach introduced the following bill; which was referred to the Committee on House Administration 
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to prohibit nonparty multicandidate political committees from making contributions in support of campaigns for election for Federal office, and for other purposes. 
 
 
1.Short Title; Findings 
(a)Short TitleThis Act may be cited as the PAC Elimination Act. 
(b)FindingsCongress finds the following: 
(1)Congress now faces a crisis of public confidence about its ability to conduct the people’s business. 
(2)Members of Congress, their relatives, lobbyists, insider-controlled nonprofit organizations, and interest groups have been accused of acting surreptitiously and in concert to enrich themselves at the expense of the public. 
(3)A government of the people, by the people, and for the people cannot be a government where influence is purchasable. 
(4)Political action committees in particular represent a narrow fraction of the public viewpoint and generally have few ties, if any, to the State or district from which the member of Congress is elected. 
(5)The primary recipients of PAC contributions are incumbents, particularly the most powerful members of Congress. 
(6)The public objects to the establishment of a new political class, a privileged group with perks, amenities, and job security unavailable to average Americans. The public also objects to tilting the electoral landscape to the advantage of a few. 
(7)If Congress fails to respond appropriately to limit the costs of elections and the perks of power, it will become a legislative body in which the small businessman, the farmer, the day laborer, and the stay-at-home parent are only secondarily represented. 
(8)Campaign finance reform is the unfinished business of a Congress in disrepute. 
2.Ban on Activities of Political Action Committees in Federal Elections 
(a)Ban on PACs 
(1)In generalTitle III of the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the following new section: 
 
325.Ban on Activities of Political Action CommitteesNotwithstanding any other provision of this Act, no person other than an individual or a political committee may make contributions, solicit or receive contributions, or make expenditures for the purpose of influencing an election for Federal office.. 
(2)Revision of definition of political committeeSection 301(4) of such Act (2 U.S.C. 431(4)) is amended to read as follows: 
 
(4)The term political committee means— 
(A)the principal campaign committee of a candidate; 
(B)any national, State, or district committee of a political party, including any subordinate committee thereof; 
(C)any local committee of a political party which— 
(i)receives contributions aggregating in excess of $5,000 during a calendar year, 
(ii)makes payments exempted from the definition of contribution or expenditure under paragraph (8) or (9) aggregating in excess of $5,000 during a calendar year, or 
(iii)makes contributions or expenditures aggregating in excess of $1,000 during a calendar year; and 
(D)any committee jointly established by a principal campaign committee and any committee described in subparagraph (B) or (C) for the purpose of conducting joint fundraising activities.. 
(b)Rules Applicable When Ban Not in EffectFor purposes of the Federal Election Campaign Act of 1971, during any period after the effective date of this Act in which the limitation on making contributions under section 325 of that Act (as added by subsection (a)) is not in effect— 
(1)the amendments made by subsection (a) shall not be in effect; and 
(2)the limitation amount under section 315(a)(2)(A) of such Act shall be $1,000. 
3.Additional Limitations on Contributions by Political Action Committees 
(a)Alternative Limitation on Aggregate Amount of Contributions Made by Multicandidate Committee to Any Candidate 
(1)In generalSection 315(a)(2)(A) of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a(a)(2)(A)) is amended by striking the semicolon at the end and inserting the following: , or an amount equal to 10 percent of the aggregate amount of contributions received by the candidate and the committees from all sources, whichever is lesser;. 
(2)Return of excess contributions by candidatesSection 315(f) of such Act (2 U.S.C. 441a(f)) is amended— 
(A)by striking (f) and inserting (f)(1); and 
(B)by adding at the end the following new paragraph: 
 
(2)A candidate (or the authorized committees of a candidate) who receives a contribution from a multicandidate political committee in excess of the amount allowed under subsection (a)(2)(A) shall return the amount of such excess contribution to the contributor.. 
(b)Limitation on Aggregate Amount of Contributions Made by Multicandidate Committee to All CandidatesSection 315(a) of such Act (2 U.S.C. 441a(a)) is amended by adding at the end the following new paragraph: 
 
(9)Notwithstanding any other provision of this Act, during each two-year period beginning on January 1 of an odd-numbered year, the total amount of contributions of a nonparty multicandidate political committee to all candidates for Federal office and their authorized political committees shall not exceed $500,000.. 
4.Requiring Not Less Than 80 Percent of Candidate Funds to Come From In-State IndividualsSection 315 of the Federal Election Campaign Act of 1971 (2 U.S.C. 441a) is amended by adding at the end the following new subsection: 
 
(k)Percentage of Candidate Contributions Required to Come From In-State IndividualsWith respect to each reporting period for an election, not less than 80 percent of the total of contributions accepted by a candidate shall be from individuals— 
(1)who are residents of the State involved or the State in which the Congressional district involved is located, in the case of a candidate for the office of Senator or Representative in the Congress; or 
(2)who are residents of the jurisdiction the candidate seeks to represent, in the case of a candidate for the office of Delegate or Resident Commissioner to the Congress. . 
5.Effective DateThe amendments made by this Act shall apply with respect to elections occurring after December 2006.  
 
